Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161917(127)(128)(128)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  HOUSE OF REPRESENTATIVES and                                                                          Elizabeth T. Clement
  SENATE,                                                                                               Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiffs-Appellants,
                                                                     SC: 161917
  v                                                                  COA: 353655
                                                                     Ct of Claims: 20-000079-MZ
  GOVERNOR,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the separate motions of (1) John Brennan, Mark
  Bucchi, Samuel Gun, Martin Leaf, and Eric Rosenberg, and (2) the House Democratic
  Leader and Caucus to file briefs amicus curiae are GRANTED. The amicus briefs
  submitted by those groups are accepted for filing. On further order of the Chief Justice,
  the motion of the House Democratic Leader and Caucus for immediate consideration is
  GRANTED and its motion to participate in oral argument is DENIED without prejudice to
  renewing the motion if the Court grants the leave application or directs oral argument on
  the application.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk